UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act file number 811-05531 Babson CapitalParticipation Investors (Exact name of registrant as specified in charter) 1500 Main Street, Springfield, MA 01115 (Address of principal executive offices) (Zip code) Christopher A. DeFrancis, Vice President, Secretary and Chief Legal Officer 1500 Main Street, Suite 2800, Springfield, MA 01115 (Name and address of agent for service) Registrant's telephone number, including area code: 413-226-1000 Date of fiscal year end: 12/31 Date of reporting period: 03/31/15 CONSOLIDATED SCHEDULE OF INVESTMENTS March 31, 2015 (Unaudited) Corporate Restricted Securities - 77.17%: (A) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost Fair Value Private Placement Investments - 61.32% 1492 Acquisition LLC A leading producer of premium Italian cured meats and deli meats in the U.S. 14% Senior Subordinated Note due 10/17/2019 $ 10/17/12 $ $ Limited Liability Company Unit Class A Common (B) 11,364 uts. 10/17/12 — Limited Liability Company Unit Class A Preferred (B) 102 uts. 10/17/12 A S C Group, Inc. A designer and manufacturer of high reliability encryption equipment, communications products, computing systems and electronic components primarily for the military and aerospace sectors. 14% Senior Subordinated Note due 12/21/2020 $ 12/20/13 Limited Liability Company Unit Class A (B) 3,094 uts. * Limited Liability Company Unit Class B (B) 1,479 uts. 10/09/09 * 10/09/09 and 12/20/13. A W X Holdings Corporation A provider of aerial equipment rental, sales and repair services to non-residential construction and maintenance contractors operating in the State of Indiana. 10.5% Senior Secured Term Note due 05/15/2015 (D) $ 05/15/08 13% Senior Subordinated Note due 05/15/2015 (D) $ 05/15/08 — Common Stock (B) 60,000 shs. 05/15/08 — Warrant, exercisable until 2015, to purchase common stock at $.01 per share (B) 21,099 shs. 05/15/08 — ABC Industries, Inc. A manufacturer of mine and tunneling ventilation products in the U.S. 13% Senior Subordinated Note due 07/31/2019 $ 08/01/12 Preferred Stock Series A (B) 125,000 shs. 08/01/12 Warrant, exercisable until 2022, to purchase common stock at $.02 per share (B) 22,414 shs. 08/01/12 ACP Cascade Holdings LLC A manufacturer and distributor of vinyl windows and patio doors throughout the northwestern United States. Limited Liability Company Unit Class B (B) 32 uts. 11/09/12 — — Advanced Manufacturing Enterprises LLC A designer and manufacturer of large, custom gearing products for a number of critical customer applications. 14% Senior Subordinated Note due 12/07/2018 $ 12/07/12 Limited Liability Company Unit (B) 1,431 uts. * * 12/07/12 and 07/11/13. 8 Babson Capital Participation Investors CONSOLIDATED SCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2015 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost Fair Value Advanced Technologies Holdings A provider of factory maintenance services to industrial companies. Preferred Stock Series A (B) 332 shs. 12/27/07 $ $ Convertible Preferred Stock Series B (B) 28 shs. 01/04/11 AFC - Dell Holding Corporation A distributor and provider of inventory management services for “C-Parts” used by OEMs in their manufacturing and production facilities. 12.5% Senior Subordinated Note due 09/27/2020 $ 03/27/15 Preferred Stock (B) 1,122 shs. 03/27/15 Common Stock (B) 346 shs. 03/27/15 Airxcel Holdings A leading manufacturer of a broad range of climate control solutions, including air-conditioners, heat pumps, cooking appliances, furnaces, powered vents, and water heaters. 12.5% Senior Subordinated Note due 11/18/2020 $ 11/18/14 Limited Liability Company Unit 288 uts. 11/18/14 American Hospice Management Holding LLC A for-profit hospice care provider in the United States. 12% Senior Subordinated Note due 03/31/2020 (D) $ * Preferred Class A Unit (B) 1,706 uts. ** — Preferred Class B Unit (B) 808 uts. 06/09/08 Common Class B Unit (B) 16,100 uts. 01/22/04 1 — Common Class D Unit (B) 3,690 uts. 09/12/06 — — * 01/22/04 and 06/09/08. ** 01/22/04 and 09/16/06. AMS Holding LLC A leading multi-channel direct marketer of high-value collectible coins and proprietary-branded jewelry and watches. Limited Liability Company Unit Class A Preferred (B) 114 uts. 10/04/12 Animal Supply Company A distributor of pet products to independent pet stores, veterinary clients and other pet specialty retailers. 9.5% Senior Subordinated Note due 09/05/2019 $ 03/30/15 Arch Global Precision LLC A leading manufacturer of high tolerance precision components and consumable tools. Limited Liability Company Unit Class B (B) 20 uts. 12/21/11 Limited Liability Company Unit Class C (B) 230 uts. 12/21/11 9 CONSOLIDATED SCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2015 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost Fair Value ARI Holding Corporation A leading national supplier of products used primarily by specialty contractors. 11.5% Senior Subordinated Note due 02/01/2020 $ * $ $ Limited Partnership Interest 524 uts. 08/01/14 * 05/21/13 and 08/01/14. Arrow Tru-Line Holdings, Inc. A manufacturer of hardware for residential and commercial overhead garage doors in North America. Preferred Stock (B) 27 shs. 10/16/09 Common Stock (B) 213 shs. 05/18/05 Warrant, exercisable until 2016, to purchase common stock at $.01 per share (B) 56 shs. 05/18/05 Avantech Testing Services LLC A manufacturer of custom Non-Destructive Testing (“NDT”) systems and provider of NDT and inspections services primarily to the oil country tubular goods market. 15% Senior Subordinated Note due 07/31/2021 $ 07/31/14 Limited Liability Company Unit 36,964 uts. 07/31/14 Blue Wave Products, Inc. A distributor of pool supplies. 10% Senior Secured Term Note due 09/30/2018 $ 10/12/12 13% Senior Subordinated Note due 09/30/2019 $ 10/12/12 Common Stock (B) 51,064 shs. 10/12/12 Warrant, exercisable until 2022, to purchase common stock at $.01 per share (B) 20,216 shs. 10/12/12 BP SCI LLC A leading value-added distributor of branded pipes, valves, and fittings (PVF) to diversified end markets. Limited Liability Company Unit Class A (B) 417 uts. 10/17/12 Limited Liability Company Unit Class B (B) 167 uts. 10/17/12 Bravo Sports Holding Corporation A designer and marketer of niche branded consumer products including canopies, trampolines, in-line skates, skateboards, and urethane wheels. 12.5% Senior Subordinated Note due 06/30/2015 $ 06/30/06 Preferred Stock Class A (B) 465 shs. 06/30/06 — Common Stock (B) 1 sh. 06/30/06 — Warrant, exercisable until 2015, to purchase common stock at $.01 per share (B) 164 shs. 06/30/06 — 10 Babson Capital Participation Investors CONSOLIDATED SCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2015 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost Fair Value CG Holdings Manufacturing Company A coating provider serving the automotive, agricultural, heavy truck and other end markets. 13% Senior Subordinated Note due 11/01/2019 $ * $ $ Preferred Stock (B) 1,350 shs. * Preferred Stock (B) 489 shs. * Common Stock (B) 140 shs. * Warrant, exercisable until 2023, to purchase common stock at $.01 per share (B) 58 shs. * * 05/09/13 and 11/01/13. CHG Alternative Education Holding Company A leading provider of publicly-funded, for profit pre-K-12 education services targeting special needs children at therapeutic day schools and “at risk” youth through alternative education programs. 13.5% Senior Subordinated Note due 01/19/2018 $ 01/19/11 14% Senior Subordinated Note due 08/03/2019 $ 08/03/12 Common Stock (B) 375 shs. 01/19/11 Warrant, exercisable until 2021, to purchase common stock at $.01 per share (B) 295 shs. 01/19/11 Church Services Holding Company A provider of diversified residential services to homeowners in the Houston, Dallas, and Austin markets. 14.5% Senior Subordinated Note due 03/26/2018 $ 03/26/12 10% Senior Subordinated Note due 09/12/2015 $ 09/15/14 Common Stock (B) 1,327 shs. * Warrant, exercisable until 2022, to purchase common stock at $.01 per share (B) 57 shs. 03/26/12 * 03/26/12, 05/25/12 and 06/19/12. Clarion Brands Holding Corp. A portfolio of six over-the-counter (OTC) pharmaceutical brands whose products are used to treat tinnitus or ringing of the ear, excessive sweating, urinary tract infections, muscle pain, and skin conditions. 12.5% Senior Subordinated Note due 09/31/2021 $ 10/01/14 Common Stock (B) 1,568 shs. 10/01/14 Clough, Harbour and Associates An engineering service firm that is located in Albany, NY. Preferred Stock (B) 147 shs. 12/02/08 11 CONSOLIDATED SCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2015 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost Fair Value Compass Chemical International LLC A manufacturer and supplier of standard and specialty formulated chemicals, primarily phosphoric acid derivatives called phosphonates. 13% Senior Subordinated Note due 10/04/2020 $ 03/04/15 $ $ Limited Liability Company Unit (B) 230 uts. 03/04/15 Connecticut Electric, Inc. A supplier and distributor of electrical products sold into the retail and wholesale markets. Limited Liability Company Unit Class A (B) 82,613 uts. 01/12/07 Limited Liability Company Unit Class C (B) 59,756 uts. 01/12/07 Limited Liability Company Unit Class D (B) 671,525 uts. 05/03/10 — Limited Liability Company Unit Class E (B) 1,102 uts. 05/03/10 — — Crane Rental Corporation A crane rental company since 1960, headquartered in Florida. 13% Senior Subordinated Note due 11/30/2015 $ 08/21/08 Common Stock (B) 135,000 shs. 08/21/08 Warrant, exercisable until 2016, to purchase common stock at $.01 per share (B) 72,037 shs. 08/21/08 CTM Holding, Inc. A leading owner and operator of coin-operated children’s rides, penny presses and candy kiosks in the U.S. 15% Senior Subordinated Note due 11/22/2019 $ 11/22/13 Common Stock (B) 31,044 shs. 11/22/13 Custom Engineered Wheels, Inc. A manufacturer of custom engineered, non-pneumatic plastic wheels and plastic tread cap tires used primarily for lawn and garden products and wheelchairs. Preferred Stock PIK (B) 156 shs. 10/26/09 Preferred Stock Series A (B) 114 shs. 10/27/09 Common Stock (B) 38 shs. 10/26/09 — Warrant, exercisable until 2016, to purchase common stock at $.01 per share (B) 28 shs. 10/27/09 — DPL Holding Corporation A distributor and manufacturer of aftermarket undercarriage parts for medium and heavy duty trucks and trailers. 14% Senior Subordinated Note due 05/04/2019 $ 05/04/12 Preferred Stock (B) 25 shs. 05/04/12 Common Stock (B) 25 shs. 05/04/12 12 Babson Capital Participation Investors CONSOLIDATED SCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2015 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost Fair Value Dunn Paper A provider of specialty paper for niche product applications. 11.25% Senior Subordinated Note due 06/30/2020 $ 12/30/14 $ $ Preferred Stock (B) 261 shs. 12/30/14 E S P Holdco, Inc. A manufacturer of power protection technology for commercial office equipment, primarily supplying the office equipment dealer network. Common Stock (B) 349 shs. 01/08/08 Eatem Holding Company A developer and manufacturer of savory flavor systems for soups, sauces, gravies, and other products produced by food manufacturers for retail and foodservice end products. Common Stock (B) 50 shs. 02/01/10 Warrant, exercisable until 2018, to purchase common stock at $.01 per share (B) 119 shs. 02/01/10 ECG Consulting Group A healthcare management consulting company who provides strategic, financial, operational, and technology related consulting services to healthcare providers. 11.75% Senior Subordinated Note due 11/21/2020 $ 11/19/14 Limited Liability Company Unit (B) 230 uts. 11/19/14 EPM Holding Company A provider of non-discretionary regulatory driven engineering services that support mission critical safety and operational aspects of nuclear power plants. 14.5% Senior Subordinated Note due 07/26/2019 $ 07/26/13 Common Stock (B) 1,535 shs. 07/26/13 ERG Holding Company LLC A provider of inpatient and outpatient clinical trial services to pharmaceutical companies and contract research organizations. 13.5% Senior Subordinated Note due 10/04/2019 $ 04/04/14 Common Stock (B) 31 shs. 04/04/14 F F C Holding Corporation A leading U.S. manufacturer of private label frozen novelty and ice cream products. Limited Liability Company Unit Preferred (B) 171 uts. 09/27/10 Limited Liability Company Unit (B) 171 uts. 09/27/10 13 CONSOLIDATED SCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2015 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost Fair Value F G I Equity LLC A manufacturer of a broad range of filters and related products that are used in commercial, light industrial, healthcare, gas turbine, nuclear, laboratory, clean room, hotel, educational system, and food processing settings. Limited Liability Company Unit (B) 80,559 uts. 04/15/14 $ — $ Limited Liability Company Unit Class B-1 (B) 65,789 uts. 12/15/10 Limited Liability Company Unit Class B-2 (B) 8,248 uts. 12/15/10 Limited Liability Company Unit Class B-3 (B) 6,522 uts. 08/30/12 Limited Liability Company Unit Class C (B) 1,575 uts. 12/20/10 G C Holdings A leading manufacturer of gaming tickets, industrial recording charts, security-enabled point-of sale receipts, and medical charts and supplies. Warrant, exercisable until 2018, to purchase common stock at $.01 per share (B) 198 shs. 10/19/10 GD Dental Services LLC A provider of convenient “onestop” general, specialty, and cosmetic dental services with 21 offices located throughout South and Central Florida. Limited Liability Company Unit Common (B) 767 uts. 10/05/12 Limited Liability Company Unit Preferred (B) 76 uts. 10/05/12 GenNx Novel Holding, Inc. A manufacturer and distributor of nutraceutical ingredients. 13% Senior Subordinated Note due 03/27/2020 $ 03/27/14 Common Stock (B) 15,500 shs. 03/27/14 gloProfessional Holdings, Inc. A marketer and distributor of premium mineral-based cosmetics, cosmeceuticals and professional hair care products to the professional spa and physician’s office channels. 14% Senior Subordinated Note due 03/27/2019 $ 03/27/13 Common Stock (B) 1,181 shs. 03/27/13 Golden County Foods Holding, Inc. A manufacturer of frozen appetizers and snacks. 14% Senior Subordinated Note due 11/13/2019 (D) $ 11/13/13 — Preferred Stock (B) 151,643 shs. 11/13/13 — Preferred Stock Series F (B) 155,800 shs. 11/13/13 — — 14 Babson Capital Participation Investors CONSOLIDATED SCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2015 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost Fair Value Grakon Parent The leading designer and manufacturer of highly-engineered and customized LED and incandescent lighting systems for transportation-based markets. 12% Senior Subordinated Note due 04/30/2021 $ 10/31/14 $ $ Common Stock (B) 175 shs. 10/31/14 GTI Holding Company A designer, developer, and marketer of precision specialty hand tools and handheld test instruments. 12% Senior Subordinated Note due 02/05/2020 $ 02/05/14 Common Stock (B) 846 shs. 02/05/14 Warrant, exercisable until 2024, to purchase common stock at $.01 per share (B) 397 shs. 02/05/14 Handi Quilter Holding Company A designer and manufacturer of long-arm quilting machines and related components for the consumer quilting market. 12% Senior Subordinated Note due 06/19/2021 $ 12/19/14 Limited Liability Company (B) 288 uts. 12/19/14 Limited Liability Company (B) 2,875 uts. 12/19/14 — Hartland Controls Holding Corporation A manufacturer and distributor of electronic and electromechanical components. 14% Senior Subordinated Note due 08/14/2019 $ 02/14/14 Common Stock (B) 821 shs. 02/14/14 Preferred Stock Series A (B) 2,547 shs. 02/14/14 Healthcare Direct Holding Company A direct-to-customer marketer of discount dental plans. Common Stock (B) 517 shs. 03/09/12 HHI Group, LLC A developer, marketer, and distributor of hobby-grade radio control products. 14% Senior Subordinated Note due 01/17/2020 $ 01/17/14 Limited Liability Company Unit (B) 102 uts. 01/17/14 Hi-Rel Group LLC A manufacturer and distributor of precision metal piece parts for the microelectronic packaging industry, serving the aerospace/ defense, telecommunications, and medical end markets. 12% Senior Subordinated Note due 03/15/2018 $ 04/15/13 Limited Liability Company Unit (B) 234 uts. 04/15/13 Warrant, exercisable until 2020, to purchase common stock at $.01 per share (B) 37,177 shs. 04/15/13 15 CONSOLIDATED SCHEDULE OF INVESTMENTS (CONTINUED) March 31, 2015 (Unaudited) Corporate Restricted Securities: (A) (Continued) Principal Amount, Shares, Units or Ownership Percentage Acquisition Date Cost Fair Value HOP Entertainment LLC A provider of post production equipment and services to producers of television shows and motion pictures. Limited Liability Company Unit Class F (B) 47 uts. 10/14/11 $
